Citation Nr: 1708010	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

3.  Entitlement to an effective date earlier than December 20, 2013, for the grant of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1971 and July 1980 to April 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2009, October 2009, and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2015, the Board granted the Veteran an initial rating of 30 percent for migraine headaches for the period prior to March 29, 2005; an initial rating of 20 percent for a cervical spine condition from August 26, 2010; and an initial rating of 30 percent for left upper extremity radiculopathy.  The Board also remanded the issues of entitlement to service connection for a low back disability, entitlement to an initial rating in excess of 30 percent for right upper extremity radiculopathy, and entitlement to an initial rating in excess of 70 percent for major depressive disorder.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the issues of entitlement to a higher initial rating for migraine headaches, entitlement to a higher initial rating for a cervical spine condition, and entitlement to a higher initial rating for left upper extremity radiculopathy.  In July 2015, the Court issued an Order granting a Joint Motion for Partial Remand (JMR), and remanding the issue of entitlement to a higher initial rating for migraine headaches for actions consistent with the JMR.

The parties to the July 2015 JMR also agreed that the Board's January 2015 decision should not be disturbed as to the issues of entitlement to a higher initial rating for a cervical spine condition and entitlement to a higher initial rating for left upper extremity radiculopathy.  Therefore, those issues are no longer on appeal.

In December 2015, the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for migraine headaches.  The issue now returns to the Board for further appellate consideration.

The Board acknowledges that the issues of entitlement to an initial rating in excess of 70 percent for major depressive disorder and entitlement to an initial rating in excess of 40 percent for right upper extremity radiculopathy have been perfected, but not yet certified to the Board.  The Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on those issues.  Specifically, a notification letter sent to the Veteran in June 2016 states, "An examination will be scheduled at a future date to evaluate the severity of your service connected major depressive disorder and right upper extremity radiculopathy", indicating that the AOJ plans to schedule the Veteran for VA examinations as to those issues.  As such, the Board will not accept jurisdiction over those issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to an effective date earlier than December 20, 2013, for the grant of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On February 1, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of his appeal for entitlement to service connection for a low back disability.

2.  The evidence of record does not show that, prior to March 29, 2005, the Veteran's migraine headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The evidence of record shows that, from March 29, 2005, the Veteran's migraine headaches were manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  For the rating period prior to March 29, 2005, the criteria for entitlement to an initial rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8100 (2016).

3.  For the rating period from March 29, 2005, the criteria for entitlement to an initial rating of 50 percent, and no higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran, through his representative, has asked that his appeal for entitlement to service connection for a low back disability be withdrawn.  See correspondence from the representative, received on February 1, 2017.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for a low back disability, and it is dismissed.


VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for a higher initial rating for migraine headaches arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in May 2011.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified relevant private treatment records, as well as lay witness statements from the Veteran and others, have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations as to his migraine headaches in August 2010, July 2014, and December 2015.  The examiners considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, to include statements relating to the severity, effects, and frequency of the Veteran's migraine headaches.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examination to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his migraine headaches have increased in severity since the December 2015 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  See, e.g., correspondence received in July 2016.  As such, the Board finds that the examination of record, along with the other medical records and the Veteran's competent lay statements, are adequate to adjudicate the Veteran's increased rating claim, and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the appeal adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded the issue of entitlement to a higher initial rating for migraine headaches in December 2015.  The December 2015 Board remand directed the AOJ to contact the Veteran to request that he submit attendance records from his place of employment showing any time lost due to his headaches; provide the Veteran a VA examination to assess the current severity of the Veteran's headaches; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the December 2015 Board remand, the AOJ contacted the Veteran to request work attendance records in December 2015; provided the Veteran a VA examination in December 2015 that was consistent with and responsive to the December 2015 Board remand directives, and readjudicated the appeal in a June 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the December 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Increased Rating for Migraine Headaches

The Veteran seeks a higher initial rating for migraine headaches.  The Veteran's migraine headaches have been rated as 30 percent disabling since September 12, 2001, the date of receipt of his claim for service connection for that disability.  The applicable rating period is from September 12, 2001, the effective date for the award of service connection for migraine headaches, through the present.  See 38 C.F.R. § 3.400.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

The Veteran's migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Relevant to the decision made herein, under Diagnostic Code 8100, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum schedular 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating."  By way of reference, the Board notes that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), defines "prostration" as "extreme exhaustion or powerlessness."

In addition, regarding the criteria for a schedular 50 percent rating under Diagnostic Code 8100, the term "productive of" can be read as meaning "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  Furthermore, the term "inadaptability" is not defined in title 38 of the Code of Federal Regulations.  However, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work to qualify for a 50 percent rating.  See id. at 446.  Therefore, the phrase "severe economic inadaptability" does not mean a complete inability to work.

Turning to the relevant evidence of record, the VA treatment records reflect that, in October 2001, the Veteran reported that his current medications were not helping much for his migraines.  In April 2002, his migraines were "well controlled."  In May 2002, the Veteran complained of headaches while using Terazosin, but that he had no headaches after discontinuing that medication.  He further reported that he had no such problems with Flomax.  Subsequent treatment records show that the Veteran changed medications to Flomax.  In October 2002, he reported that he had no recent migraines and was "doing well".  In February 2005, the Veteran again reported that he had no migraine symptoms.  However, on March 29, 2005, he complained of having three to four migraines per month consisting of right-sided throbbing pain associated with nausea and rare emesis.  The headaches were triggered by perfumes, smoke, exhaust fumes, and not eating for prolonged periods.  They were exacerbated by bright lights, and somewhat relieved with Advil Migraine.  In October 2005, he reported that the headaches pulsate and are accompanied by photophobia, phonophobia, osmophobia, and aura, but not by nausea or vomiting.  In December 2005, he indicated that his headaches were occurring at about the same frequency, but that he had recurrent headaches for four days a few weeks prior.  In September 2011, he reported that he had experienced headaches for two months with little relief following an aneurysm in 2010, and that he was currently experiencing migraine headaches once or twice per month.  In December 2013, he reported having headaches four times per week.  In September 2015, he indicated that he had a headache that lasted for nearly three days.

The August 2010 VA examiner indicated that the Veteran's headaches can be described as intense, throbbing, pulsating, pounding, and debilitating.  They are sometimes accompanied by nausea.  When the headaches occur, the Veteran must stay in bed and is unable to do anything.  He experiences headaches on average five times per month, with each headache lasting for eight hours to as much as several days.  He is unable to perform regular daily activities during the headaches due to weakness, light sensitivity, and sound sensitivity.  During the headaches, he must lie down in a quiet, dark area.  His medications leave him dizzy and drowse, and make the migraines feel worse.

The July 2014 VA examiner indicated that the Veteran's headaches are productive of constant, pulsating or throbbing head pain that is localized to the right side of the head and that worsens with physical activity.  The headaches are accompanied by nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The head pain typically lasts one to two days.  The Veteran has prostrating attacks of migraine headache pain more frequently than once per month and prostrating attacks of non-migraine headache pain more frequently than once per month.  The examiner indicated that the Veteran's migraine and non-migraine headache pain are "very frequent and prolonged."

In a private medical examination report dated in September 2015, R. S. Brown, Jr., M.D., indicates that the Veteran's migraine headaches are accompanies by nausea, vomiting, sensitivity to light and sound, and changes in vision.  The headaches typically are on the right side and last one to two days.  Dr. Brown further indicates that the Veteran believes the September 2011 VA treatment note discussed above misstates his headaches symptoms, and that he was experiencing one to two headaches per week at that time rather than one to two headaches per month.  At the time he was interviewed for the private examination, the Veteran described having migraine headaches three to four times per week.  The headaches disrupt his life significantly in that they impair his sleep and cause him to feel depressed.  The Veteran also indicated that he is unable to work due, in part, to his migraine headaches.  When suffering from a migraine headache, he finds it necessary to take medication and go to bed, but typically he is unable to fall asleep.

The December 2015 VA examiner indicated that the Veteran's headaches are manifested by pulsating or throbbing head pain that is localized to the right side of the head and that worsens with physical activity.  The headaches are associated with nausea; sensitivity to light, sound, and certain types of smells; and lightheadedness.  The headaches require him to take his pain medications and lie down for several hours.  They typically last for one to two days.  The examiner indicated that the Veteran's migraine and non-migraine headache pain are very prostrating and prolonged and productive of severe economic inadaptability.  The examiner states in the "Prostrating attacks of headache pain" section of the examination report that the Veteran has prostrating attacks of migraine headache pain once per month and prostrating attacks of non-migraine headache pain once per month.  However, in the "Functional impact" section states that the migraine headaches occur three to four times per week.

The Veteran submitted lay witness statements in April 2006 from his wife, his work supervisor, and two of his coworkers.  The statements reaffirm the Veteran's assertions that he has frequent headaches that require him to lie down and prevent him from performing work and other activities.

In summary, the evidence dating prior to March 29, 2005, shows that the Veteran had migraine headaches, but that the headaches were well controlled.  As late as February 2005, the Veteran reported that he had no migraine symptoms.  However, on March 29, 2005, the Veteran reported having three to four headaches per month.  Thereafter, and throughout the remainder of the relevant rating period, he continued to report having multiple headaches per month that were debilitating and accompanied by numerous symptoms.  Although the September 2011 VA treatment note states that the Veteran reported having headaches once or twice per month, the Veteran told Dr. Brown that that note was made in error and that he was actually experiencing one to two headaches per week at that time.  In addition, although the December 2015 VA examiner indicated that the Veteran has headaches once per month, he later indicated that the headaches actually occur three to four times per week.

The Veteran is competent to report headaches and accompanying symptoms such as pain, nausea, fatigue, lightheadedness, and photophobia.  See Layno, 6 Vet. App. at 469.  The Board also finds him credible in this regard as there is nothing in the record that impugns his statements as to the nature, severity, and frequency of his headaches.  As there is no evidence contrary to the Veteran's reports as to the nature, severity, and frequency of his headaches and the effects they have on his ability to work, the Board accepts his statements as probative evidence.

To be entitled to a 50 percent rating under Diagnostic Code 8100, the Veteran must experience very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The relevant evidence of record dating prior to March 29, 2005, contains no specific indication as to the frequency of the Veteran's headaches during that portion of the relevant rating period.  There is no indication in the record that the Veteran was experiencing headaches more than once per month during that period.  Rather, in October 2002, the Veteran reported that he had no recent migraines and was "doing well".  As late as February 2005, the Veteran reported that he had no migraine symptoms.  To the extent the Veteran now contends that, prior to March 29, 2005, he experienced migraine symptoms more consistent with the 50 percent rating criteria under Diagnostic Code 8100, the Board finds that his assertions are outweighed by the contemporaneous evidence of record, which simply does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  As such, the Board finds that the criteria for a rating in excess of 30 percent for migraine headaches were not met at any time during the relevant rating period prior to March 29, 2005.

However, the March 29, 2005 VA treatment note reflects that the Veteran was experiencing three to four headaches per week.  Since that time, he has consistently reported to his treatment providers and medical examiners that he has multiple headaches each month, that the headaches are manifested by a number of symptoms in addition to pain, and that during the headaches he must lie down.  The Board finds that, since March 29, 2005, the Veteran's headaches have been prostrating because they require him to lie down.  In other words, they result in extreme exhaustion or powerlessness, and prevent him from performing work or activities of daily living.  This conclusion is consistent with the July 2014 and December 2015 VA examiners' conclusions that the Veteran's migraine headaches and non-migraine headaches are prostrating.

The Board also finds that, since March 29, 2005, the Veteran's headaches have occurred "very frequently."  In reaching this conclusion, the Board references the criteria for a 30 percent rating under Diagnostic Code 8100.  As noted above, a 30 percent rating is assigned when a Veteran has characteristic prostrating attacks an average of once a month over several months.  In this case, since March 29, 2005, the Veteran has had multiple headaches per month, and as many as four in a week.  This is significantly more frequent than the average of one per month required for a 30 percent rating.  Given the significant difference between what the Veteran has experience since March 29, 2005, and what is required for a 30 percent rating, the Board finds that the 50 percent rating criteria were more closely met in terms of frequency from March 29, 2005.  See 38 C.F.R. § 4.7.  As such, his headaches occurred "very frequently" since March 29, 2005.  This conclusion is consistent with the July 2014 and December 2015 VA examiners' conclusions that the Veteran's migraine headaches and non-migraine headaches very frequent.

The Board further finds that the Veteran's headaches have been productive of severe economic inadaptability since March 29, 2005.  In so finding, the Board acknowledges that the record shows the Veteran worked until 2010.  However, a veteran need not be totally unemployable for the headaches to be productive of severe economic inadaptability.  See Pierce, 18 Vet. App. at 446.  Moreover, the Veteran has indicated that, when he had headaches at work, he would have to stop performing his duties and either lie down or leave.  At a February 2009 Board hearing prior to the grant of service connection for the migraine headaches, the Veteran reported that he had to leave work approximately twice per year and called in sick eight to ten times per year for up to three days each time due to his migraine headaches.  He used all of his accrued sick leave each year and even used FMLA leave due to the headaches.  In essence, he could not perform work when he had a headache.  As such, the Board concludes that, since March 29, 2005, the Veteran's headaches have necessitated a complete stoppage of work.  Given that the migraines lead to a complete stoppage of work, the Board finds that they are productive of severe economic inadaptability.  This conclusion is consistent with the December 2015 VA examiner's conclusions that the Veteran's migraine headaches and non-migraine headaches are productive of severe economic inadaptability.

In summary, the record reflects that, prior to March 29, 2005, the Veteran's migraine headaches were not "very frequent."  As late as February 2005, the Veteran reported that he had no migraine symptoms.  However, from March 29, 2005, the Veteran's migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board therefore finds that prior to March 29, 2005, the criteria for a rating in excess of 30 percent for migraine headaches were not met, but that from March 29, 2005, the criteria for an initial rating of 50 percent for migraine headaches were met.  A 50 percent rating is the highest schedular rating available under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  To the extent the Veteran seeks an initial rating in excess of 30 percent prior to March 29, 2005, the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In this case, the evidence does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's migraine headaches with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran's headaches are productive of pain, nausea, photophobia, lightheadedness, and fatigue.  The symptoms cause difficulty in performing work tasks and in performing activities of daily living.  Such symptoms and functional difficulties are expressly considered as part of the Veteran's schedular ratings under Diagnostic Code 8100, which are assigned based on the frequency, severity, and economic effect of the headaches.  The symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current schedular rating.  Therefore, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet App 111 (2008).

In that regard, the Board acknowledges that the Veteran indicated to Dr. Brown that his headaches impair his sleep and cause him to feel depressed.  The Veteran is separately service connected for major depressive disorder, and those symptoms are compensated through his rating for that disability.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating for the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The appeal for entitlement to service connection for a low back disability is dismissed.

Entitlement to a rating in excess of 30 percent for migraine headaches prior to March 29, 2005, is denied.

Entitlement to a rating of 50 percent, and no higher, for migraine headaches is granted from March 29, 2005, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The June 2016 rating decision granted the Veteran entitlement to a TDIU, effective December 20, 2013.  In July 2016, the Veteran submitted a timely notice of disagreement as to the effective assigned for the grant of a TDIU, arguing that the effective date should be in June 2010.  See VA Form 21-0958, Notice of Disagreement, received in July 2016.  The Veteran has not yet been issued a statement of the case as to issue of entitlement to an effective date earlier than December 20, 2013, for the grant of entitlement to a TDIU.  As a timely notice of disagreement as to the matter has been received, and the Veteran has not otherwise withdrawn his appeal of that issue, the Board is required to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a statement of the case with respect to the issues of entitlement to an effective date earlier than December 20, 2013, for the grant of entitlement to a TDIU.  The Veteran should be informed that he must file a timely substantive appeal to perfect to the Board an appeal of the June 2016 rating decision as to that issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2016).  If a timely substantive appeal is filed, all appropriate actions must be completed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


